In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
TESHA CONNORS-ROBINSON,    *
                           *                         No. 12-372V
               Petitioner, *                         Special Master Christian J. Moran
                           *
v.                         *                         Filed: May 14, 2013
                           *
SECRETARY OF HEALTH        *                         Attorneys’ fees and costs; stipulation of
AND HUMAN SERVICES,        *                         fact; award in the amount to which
                           *                         respondent does not object
               Respondent. *
                           *
*************************

Verne E. Paradie, Jr., Paradie, Sherman and Worden, Lewiston, ME, for Petitioner;
Althea W. Davis, U.S. Department of Justice, Washington, D.C., for Respondent.

                   UNPUBLISHED DECISION ON FEES AND COSTS1

        Respondent filed a stipulation of fact concerning final attorneys’ fees and costs in the
above-captioned matter on May 10, 2013. Previously, Ms. Connors-Robinson informally
submitted a draft application for attorneys’ fees and costs to respondent for review. Respondent
does not object to an award in the amount of $6,400.00 for attorneys’ fees and $663.19 for costs,
for a total of $7,063.19. The Court awards this amount.

        Ms. Connors-Robinson filed for compensation on June 11, 2012 alleging that she was
injured by the tetanus-diphtheria-acellular pertussis vaccine she received on May 18, 2011. Ms.
Connors-Robinson received compensation based upon the parties’ stipulation. Decision, filed
Apr. 22, 2013. Because Ms. Connors-Robinson received compensation, she is entitled to an
award of attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).

       Ms. Connors-Robinson seeks a total of $7,063.19 in attorneys’ fees and costs for her
counsel. Additionally, in compliance with General Order No. 9, Ms. Connors-Robinson filed a
statement indicating that she incurred no out-of-pocket litigation expenses while pursuing this
claim. Respondent has no objection to the amount requested for attorneys’ fees and costs.

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
        After reviewing the request, the court awards a check made payable to petitioner and
petitioner’s attorney in the amount of $7,063.19 for attorneys’ fees and other litigation costs.
The court thanks the parties for their cooperative efforts in resolving this matter.

       The Clerk shall enter judgment accordingly.2

       IT IS SO ORDERED.

                                                      s/Christian J. Moran
                                                      Christian J. Moran
                                                      Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party filing
a notice renouncing the right to seek review by a United States Court of Federal Claims judge.


                                                 2